 In the Matterof NORRIS, INCORPORATEDandBAKERY AND CONFEC-TIONERY WORKERS INTERNATIONAL UNION OF AMERICA, LOCAL UNIONNo. 42 (A. F. L.)Case No. 10--R-1408.-Decided January 31, 1945Smith, Kilpatrick, Clay cC Cody,byMr. Ernest C. Rogers,ofAtlanta, Ga., for the Company.Mr. Curtis R. Sims,of Chattanooga, Tenn., andMr. Ralph Elliott,of Atlanta, Ga., for the Union.Mr. Herbert C. Kane,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Bakery and Confectionery WorkersInternational Union of America, Local Union No. 42, (A. F. L.),herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of Norris, In-corporated, Atlanta, Georgia, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Arthur C. Joy, Trial Examiner. Said hearing was heldatAtlanta, Georgia, on January 17, 1945.The Company and theUnion appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefswith the Board.At the time of filing its brief the Company madea motion for oral argument.This motion is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNorris, Incorporated, a Georgia corporation, is engaged in themanufacture of candy at its Atlanta, Georgia, plant.The Company60 N. L.R. B., No. 61.297 298,DECISIONSOF NATIONALLABOR RELATIONS BOARDuses raw materials consisting of sugar, chocolate, nuts, fruits, andpaper of an annual value in excess of $500,000, 75 percent of which isreceived at its Atlanta, Georgia, plant, from States other than theState of Georgia.The Company annually produces candy of a valuein excessof $1,000,000, 75 percent of which is shipped to States otherthan the State of Georgia.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. 7HE ORGANIZATION INVOLVEDBakery and Confectionery Workers International Union of Amer-ica,Local Union No. 42, affiliated with the American Federation ofLabor`, is a labor organization admitting to membership employeesof the Company.III.THE QUESTION "CONCERNING'REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that the appropriate unit should include all insideworkers of the Company and exclude office workers, sales departmentemployees, and supervisory employees.However, the Unioh wouldalso include assistant foreladies and the Company desires the ad-ditional inclusion of the truck driver, a clerical employee in the fac-tor? office, porters, mechanics and maintenance employees, cafeteriaemployees, box department employees, the elevator operator, and theprinter.Porters, mechanics and maintenance employees, cafeteria employees,box department employees, elevator operator, and printer:The Unionhas not attempted to organize these employees, contending that theyare not eligible for membership therein. In this regard, the Union fur-ther contends, in effect, that no employee who is not actually engagedin the handling of the raw materials or the finished product is eligible1The Field Attorney reported that the Union submitted 161 undated application cards ;that there are approximately 263 employees in the appropriate unit. NORRIS, INCORPORATED299to membership in the Union.We are of the opinion that the groupof production employees requested by the Union is a well-defined andhomogeneous group, having duties and interests substantially differentfrom those of the other employees of the Company; as such, theymay constitute an appropriate bargaining unit.2Assistant foreladies:There are 4 employees in this category.Theseemployees are in charge of from 26 to 52 girls.They start the beltsin the morning and have general charge of the work. 'They do noproduction work of any kind with the possible exception of changingthe belt from time to time on the order of the supervisor, to preparefor different weights to be packed.. Although admitting that shewas in charge of the girls, provided for their relief and watched themto see that the work was done correctly, Sadie Timms, one of theassistant foreladies,3 claimed that she had no knowledge of herauthority to recommend changes in status of those under her super-vision.She further testified that it was her duty to report to thesupervisor carelessness and the inability of the girls to work fastenough to keep up with the belt, and that the supervisor then trans-ferred the girl in question to a position more in keeping with herability, or discharged her.We find that the assistant foreladies aresupervisory employees under our usual definition thereof; we shallexclude them.Truck driver:This employee spends approximately one-third of histime on the truck and two-thirds inside the plant doing the ordinaryproduction work in the shipping and receiving departments. Sincethe greater portion of his work is that of an ordinary production em-ployee whom the Union wishes to include in the unit, we shall includehim.Factory office employee:There is only one employee in the factoryoffice who is nota salariedemployee.She spends all her time in theoffice checking and selling candy to the employees, and on occasion actsas messenger to deliver information to the supervisory employees inthe plant.We are of the opinion that her interests are materiallydifferent from those of the production employees comprising the unit,and we shall therefore exclude her from the unit.We find that all inside workers of the Company, including the truckdriver, but excluding office workers, sales department employees, fac-tory office workers, mechanic and maintenance employees, porters,cafeteria employees, box department employees, elevator operator,printer, assistant foreladies, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-2 SeeMatter of Marshall Field & Company,57 N. L. R. B. 1244.S The parties stipulatedthat if LoisGlaze and Evelyn Tillison,assistant foreladies,were calledto testify,their testimony would be the same as that of Sadie Timms. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, constitute a unit appropriate for the purposes of collective bar-gaining within,the meaning of Section 9 \(b) of the Act.V. THEDETERMINATIONOF -REPRESENTATIVESThe parties requested that the pay roll for the week beginningNovember 13,1944, be used to determine eligibility.Since, on Novem-ber 16,1944,,the employees went on strike, which strike was still currentat the time of the hearing, the request is hereby granted.We shalldirect that the question concerning representation which has arisenbe resolved by an election by secret ballot among the employees in theappropriate unit who were employed during the week of November 13,1944, subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Norris, Incor-porated, Atlanta, Georgia, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said'IZiiles and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were on thepay roll during the week beginning November 13,1944, including em-ployees who did not work during the said pay-roll period because theywere ill or on vacation or temporarily laid off,and including employeesin the armed forces of the United States who present themselves inperson at the polls,but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election,to determine whether or not they desireto be represented by Bakery and ConfectioneryWorkersInternationalUnion of America,Local Union No. 42,(A. F. L.), for the purposesof collective bargaining.